 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens & Company, Inc. and AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC. Cases 10-CA-12611, 10-CA-12838, 10-CA-13247, and 10--CA-1261120 October 1983DECISION AND ORDEROn 13 October 1983 J. P. Stevens & Company,Inc. (the Respondent), Amalgamated Clothing andTextile Workers Union, AFL-CIO, CLC (theUnion), and the General Counsel of the NationalLabor Relations Board entered into a stipulation, insettlement of these cases, subject to approval of theBoard. Pursuant to the Stipulation the parties seekto withdraw their exceptions and cross-exceptionsto the Decision and Supplemental Decision issuedby the administrative law judge on 27 April 1979(JD-194-79) and 26 February 1982 (JD-97-82), re-spectively. The parties agreed that the Stipulation,the judge's Decision and Supplemental Decision,the amended consolidated complaint, and therecord made before the judge would constitute thecomplete record in this case. Based on that record,the Stipulation provides that the Board, withoutfurther notice, could enter an Order based on theOrder and Supplemental Order set forth in thejudge's Decision and Supplemental Decision, asmodified by the Stipulation.The Board approves the Stipulation and has de-termined to issue the Order provided for in it. Ac-cordingly, the Board affirms the rulings, findings,and conclusions of the judge in his Decision andSupplemental Decision and adopts the Orders setforth in those Decisions, as modified by the Stipu-lation.ORDERThe National Labor Relations Board orders thatthe Respondent, J. P. Stevens & Company, Inc.,Milledgeville, Georgia, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Telling employees that it would be futile forthem to select the Amalgamated Clothing and Tex-tile Workers Union, AFL-CIO, CLC, as their col-lective-bargaining representative and indicating tothem that it would not bargain in good faith.(b) Predicting a strike in the event the employeesselect the Union to represent them and threateningto replace employees in such event.(c) Conveying to employees the idea that em-ployees who sign union cards are disloyal to theCompany and warning them that signing unioncards can have serious consequences.268 NLRB No. 22(d) Implying that employees might suffer repris-als by telling them that their signing of union cardsmay not be kept confidential.(e) Engaging in surveillance of the union activi-ties of its employees by acquiescing in the conductof surveillance by the police department of the cityof Milledgeville, Georgia, by assisting the policedepartment by furnishing information on unionmeetings to public officials, by accepting lists ofemployee names obtained through the surveillance,or in any other manner engaging in surveillance.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights Auaranteed them by Section 7 of the Act.2. Take the following affirmative action which itis found will effectuate the policies of the Act.(a) Post in conspicuous places, including allplaces where notices to employees customarily areposted at the Respondent's Milledgeville, Georgiaplant copies of the attached notice marked "Ap-pendix." Copies of said notice will be furnished bythe Regional Director for Region 10 and, afterbeing signed by Respondent's representative, shallbe posted immediately upon receipt thereof andmaintained by the Respondent for 60 consecutivedays thereafter. Reasonable steps shall be taken bythe Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any or allsuch activities.We intend to abide by your rights to engage insuch activities.WE WILL NOT tell you, or represent to you, thatit will do you no good to select the AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC to represent you.58 J. P. STEVENS & CO.WE WILL NOT tell you that the Union cannotobtain for you better benefits or higher wages thanare paid at our other plants or that we will notagree to better benefits or higher wages throughcollective bargaining.WE WILL NOT tell you that there will be a strikein the event you select the Union to represent youand WE WILL NOT threaten to replace employees insuch event.WE WILL NOT suggest to you that we regard em-ployees who sign union cards as disloyal to theCompany.WE WILL NOT warn you that there can be seri-ous consequences if you sign union cards.WE WILL NOT suggest that we will take reprisalsagainst you by telling you that your signing aunion card may not be kept confidential.WE WILL NOT engage in surveillance of yourunion activities by agreeing to such surveillance bythe police department of the city of Milledgeville,Georgia.WE WILL NOT assist the police department of thecity of Milledgeville, Georgia, in conducting a sur-veillance of your union meetings by furnishingpublic officials information about union meetings.WE WILL NOT in any other manner engage insurveillance of your union activities.J. P. STEVENS & COMPANY, INC.59